Case: 17-13628     Date Filed: 05/29/2018   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13628
                        Non-Argument Calendar
                      ________________________

                            Agency No. 13829-15 L



TED LAWRENCE WILLIAMS,

                                                            Petitioner-Appellant,

                                    versus

COMMISSIONER OF INTERNAL REVENUE,

                                                          Respondent-Appellee.

                      ________________________

                 Petition for Review of a Decision of the
                              U.S. Tax Court
                       ________________________

                               (May 29, 2018)

Before ED CARNES, Chief Judge, MARCUS, and ROSENBAUM, Circuit
Judges.

PER CURIAM:
                 Case: 17-13628   Date Filed: 05/29/2018   Page: 2 of 3


      The Internal Revenue Service sent a notice of deficiency to Ted Williams for

unpaid income taxes for 2003 and 2004. After a collection due process hearing,

the IRS upheld the proposed levy action against Williams and rejected as frivolous

his arguments that he was excluded from taxation, that the United States Tax Court

is illegitimate, and that only certain citizens (such as federal employees) are subject

to income tax.

      Williams filed a pro se petition in the Tax Court challenging the IRS’s

determination. The IRS moved (1) for summary judgment on the ground that its

collection action was proper as a matter of law, (2) to impose a penalty against

Williams for his frivolous tax protestor arguments, and (3) to remove the

suspension of the proposed levy against him. The Tax Court granted the IRS’s

motions. This is Williams’ appeal.

      Williams contends that the Tax Court and IRS lacked jurisdiction over him

and that he is not subject to tax. Those arguments are frivolous. See, e.g., Pollard

v. Comm’r, IRS, 816 F.2d 603, 604 (11th Cir. 1987) (“[Petitioner] also argued

before the Tax Court that the Commissioner had neither personal nor subject

matter jurisdiction and that he is not a person subject to tax. Arguments such as

these are patently frivolous and similar arguments have been rejected by this Court

on numerous occasions.”); McNair v. Eggers, 788 F.2d 1509, 1510 (11th Cir.

1986) (rejecting such “tax protestor type arguments” as “patently frivolous”). And


                                          2
                 Case: 17-13628       Date Filed: 05/29/2018        Page: 3 of 3


his brief, liberally construed, does not address any of the Tax Court’s reasons for

granting the IRS’s motions, which means that he has abandoned those issues. See

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“[I]ssues not briefed on

appeal by a pro se litigant are deemed abandoned.”).1

       AFFIRMED.




       1
         He cites no support for his perfunctory assertion that the IRS sent a deficiency notice to
the wrong address. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.
2014) (“[S]imply stating that an issue exists, without further argument or discussion, constitutes
abandonment of that issue and precludes our considering the issue on appeal.”) (quotation marks
omitted).
                                                 3